      Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 1 of 12


     MAYER BROWN LLP
 1   DALE J. GIALI (SBN 150382)
     dgiali@mayerbrown.com
 2   KERI E. BORDERS (SBN 194015)
     kborders@mayerbrown.com
 3   350 South Grand Avenue, 25th Floor
     Los Angeles, CA 90071-1503
 4   Telephone:    (213) 229-9500
     Facsimile:    (213) 625-0248
 5
     DECHERT LLP
 6   HOPE FREIWALD (admitted pro hac vice)
     hope.freiwald@dechert.com
 7   2929 Arch Street,
     Philadelphia, PA 19104-2808
 8   Telephone:     (215) 994-4000
     Facsimile:     (215) 994-2222
 9   MARK CHEFFO (admitted pro hac vice)
     mark.cheffo@dechert.com
10   1095 Avenue of the Americas,
     New York, NY, 10036-6797
11   Telephone:     (212) 698-3500
     Facsimile:     (212) 994-3599
12
     Attorneys for Defendants PLUM, PBC,
13   (erroneously sued as PLUM, INC.) and
     CAMPBELL SOUP COMPANY
14

15                               UNITED STATES DISTRICT COURT

16               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

17
      LUDMILA GULKAROV, JANINE                   Case No. 4:21-cv-00913-YGR
18    TORRENCE, KELLY MCKEON and
      JOSH CRAWFORD, individually and on         Honorable Yvonne Gonzalez Rogers
19    behalf of all others similarly situated,
                                                 DEFENDANTS PLUM, PBC AND
20                  Plaintiff,                   CAMPBELL SOUP COMPANY’S REPLY
                                                 MEMORANDUM IN SUPPORT OF THEIR
21    v.                                         MOTION TO TRANSFER TO THE UNITED
                                                 STATES DISTRICT COURT, DISTRICT OF
22    PLUM, PBC, and PLUM, INC.,                 NEW JERSEY
      Delaware corporations,
23                                               Date: May 18, 2021 (hearing vacated)
                    Defendants.                  Time: 3:30 p.m.
24                                               Courtroom: 1

25

26

27

28


     741326241
                                      REPLY ISO MOTION TO TRANSFER; CASE NO. 4:21-cv-00913-YGR
      Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 2 of 12


     VANESSA MATHIESEN, Individually and on          Case No. 4:21-cv-01763-YGR
 1   Behalf of All Others Similarly Situated,
 2                 Plaintiff,
 3           v.
 4   PLUM, PBC,
 5                 Defendant.
 6

 7   CINDY PEREIRA, on behalf of herself and a       Case No. 4:21-cv-01767-YGR
     class of others similarly situated,
 8
                   Plaintiff,
 9
             v.
10
     CAMPBELL SOUP COMPANY, and PLUM,
11   PBC,

12                 Defendants.

13
     AUTUMN ELLISON, Individually and on             Case No. 4:21-cv-02015-YGR
14   Behalf of All Others Similarly Situated,
15                 Plaintiff,
16           v.
17   PLUM, PBC, and PLUM, INC., Delaware
     corporations,
18
                   Defendants.
19
20
     JESSICA DAVID and HEATHER AGE,                  Case No. 4:21-cv-02059-YGR
21   individually, and on behalf of all others
     similarly situated,
22
                   Plaintiff,
23
             v.
24
     PLUM, PBC.; and DOES 1 through 10,
25   inclusive,

26                 Defendants.

27

28


     741326241
                                                 REPLY ISO MOTION TO TRANSFER; 4:21-cv-00913-YGR
      Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 3 of 12



 1   I.      INTRODUCTION

 2           Defendants’ motion to transfer the N.D. Cal. Cases to the District of New Jersey should

 3   be granted. Plaintiffs in two of the N.D. Cal. Cases – Pereira and Ellison – did not even oppose

 4   transfer. The remaining plaintiffs (the “Gulkarov Plaintiffs”) failed to present any credible

 5   arguments as to how the convenience of the parties or the interests of justice would be served by

 6   denying transfer. Moreover, the Gulkarov Plaintiffs ignore the central point of the transfer

 7   motion: without transfer, consumer class actions litigating the same issues will be pending

 8   simultaneously in two venues – N.D. Cal. and D.N.J. That result provides no benefit to any of

 9   the plaintiffs, prejudices defendants, invites duplication and inconsistent rulings, and,

10   significantly, does nothing to alleviate any burden on the District of New Jersey.

11           Rather than grapple with the significant practical and legal issues created by having

12   overlapping class actions simultaneously pending in multiple jurisdictions, the opposition rests

13   on the first-to-file rule, claiming that because Gulkarov was filed five days prior to Smid, the

14   motion to transfer should be denied. The Gulkarov Plaintiffs are wrong; not only do they fail to

15   demonstrate that the first-to-file rule applies, but, separately, how it overcomes the factors that

16   weigh heavily in favor of transfer to the District of New Jersey. Additionally, the first-to-file rule

17   offers no solution to the fundamental problem that the New Jersey cases cannot be transferred to

18   N.D. Cal. That, in turn, means that – unlike this transfer motion – the first-to-file rule does

19   nothing to remedy the untenable result of simultaneous, multi-district litigation.

20           All of this goes a long way toward explaining why the bulk of the opposition shifts to a

21   largely beside-the-point argument that defendants are subject to specific and general jurisdiction

22   in California. But, these legally invalid and factually suspect jurisdictional arguments miss

23   (again) the issue that the New Jersey cases and claims brought by non-California plaintiffs

24   cannot be brought in N.D. Cal., ensuring that, if the Gulkarov Plaintiffs defeat this motion,

25   largely identical class actions will be litigated simultaneously on both coasts. Once these

26   jurisdictional arguments are placed in proper context, the answer to the fundamental issue raised

27   by the motion to transfer – whether the balance of convenience factors and the interest of justice

28   favor transfer to New Jersey – is an unqualified yes.

                                                       1
     741326241
                                                                       REPLY ISO MOTION TO TRANSFER;
                                                                             CASE NO. 4:21-cv-00913-YGR
         Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 4 of 12



 1   II.     LEGAL ARGUMENT

 2           A.      The Gulkarov Plaintiffs Fail To Show The First-Filed Rule Should Apply

 3           Although the Gulkarov Plaintiffs rest on the first-to-file rule to oppose transfer, the

 4   opposition is strangely devoid of factual or legal argument supporting its application. See

 5   Schwartz v. Frito-Lay N.Am., 2012 WL 8147135, at *2 (N.D. Cal. Sept. 12, 2012) (Courts

 6   analyze three factors in determining whether to apply the first-to-file rule: (1) chronology of the

 7   actions; (2) similarity of the parties; and (3) similarity of the issues). Rather, with a figurative

 8   wave-of-the-hand, the Gulkarov Plaintiffs say that Gulkarov was filed first in N.D. Cal. and that

 9   the “parties and issues are largely the same” because Plum is named as a defendant. Opp. at 4.

10           The first-to-file rule is a “generally recognized doctrine of federal comity which permits a

11   district court to decline jurisdiction over an action when a complaint involving the same parties

12   and issues has already been filed in another district.” Pacesetter Systems, Inc. v. Medtronic Inc.,

13   678 F.2d 93, 94-95 (9th Cir. 1982). “A court may, in its discretion, decline to apply the first-to-

14   file rule in the interests of equity or where the Section 1404(a) balance of convenience weighs in

15   favor of the later-filed action.” Wallerstein v. Dole Fresh Vegetables, Inc., 967 F. Supp. 2d 1289,

16   1293 (N.D. Cal. 2013).

17           Setting aside Gulkarov’s de minimis head start1 and focusing on issues of significance to

18   this transfer motion, there are differences between the parties in the N.D. Cal. and New Jersey

19   cases that provide a material basis against application of the first-to-file rule, and in favor of

20   transfer to New Jersey. As summarized below (see also Mot. to Transfer at 3-4), there is no

21   overlap between the residency of the class representatives and the classes they seek to represent,

22

23   1 The Gulkarov complaint was filed on February 5, a mere six days before Smid (D.N.J.). This
     short period does not present a compelling case for applying the first-to-file rule, especially
24   under the record here of cases on both coasts. See Z-Line Designs, Inc. v. Bell’O Int’l LLC, 218
     F.R.D. 663, 666 (N.D. Cal. 2003) (where the initial action was filed only two days before the
25
     second, the importance of the earlier filing date was diminished); see also Glover v. Ferrero
26   USA, Inc., 2011 WL 5007805, at *5 (D.N.J. Oct. 20, 2011) (“Applying the first-filed rule here . .
     . the Court notes that the cases were only filed three weeks apart; thus, while technically the
27   California action was filed first, the cases were filed chronologically close in time”); Recoton
     Corp. v. Allsop, Inc., 999 F. Supp. 574, 577 (S.D.N.Y. 1998) (rejecting first-to-file rule where
28   two days separated the two actions with no appreciable progress in first-filed action).

                                                        2
     741326241
                                                                         REPLY ISO MOTION TO TRANSFER
                                                                              CASE NO. 4:21-cv-00913-YGR
      Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 5 of 12



 1   and, additionally, Campbell Soup is a defendant in all New Jersey cases, but in only one N.D.

 2   Cal. case (Pereira):

 3    Classes Represented in N.D. Cal. Cases                Classes Represented in New Jersey Cases
 4    Gulkarov v. Plum: California, New York,               Smid v. Campbell Soup: Illinois
 5    Minnesota, Pennsylvania
 6    Ellison v. Plum: Oregon                               Chase v. Campbell Soup: South Carolina
 7    David v. Plum: Florida, Kentucky                      Baccari v. Campbell Soup: Massachusetts,
 8                                                          North Carolina, Ohio, Texas
 9
      Pereira v. Plum and Mathiesen v. Plum:                E. Smith v. Campbell Soup: New Jersey
10
      California
11
             Without reconciling these differences and how they impact the transfer issues, the
12
     Gulkarov Plaintiffs have failed to demonstrate that the first-to-file rule should govern this
13
     motion. Defendants’ transfer motion, however, does exactly that.
14
             B.      The First-To-File Rule Does Not Govern Here Because The Convenience Of
15
                     The Parties And The Interests Of Justice Strongly Favor Transfer
16
             Even if the Gulkarov Plaintiffs met their burden of showing that the first-to-file rule
17
     could be considered, its application is entirely discretionary. See Hawkins v. Gerber Products,
18
     924 F. Supp. 2d 1208, 1217 (S.D. Cal. 2013) (because “interests of justice weigh in favor of
19
     transfer[] . . . , Court . . . does not consider . . . first-to-file argument”); Peregrine Semiconductor
20
     Corp. v. RF Micro Devices, Inc., 2012 WL 2068728, at *8 (S.D. Cal. June 8, 2012). Here, the
21
     balance of justice, and convenience and fairness factors overwhelmingly weigh in favor of
22
     transfer to New Jersey, and against a ruling in favor of the venue of the first-filed case.
23
             One key fact supports every single factor that the Court must consider in determining
24
     whether to transfer: the New Jersey actions will proceed independent of whether the N.D. Cal.
25
     Cases are transferred or remain here. As the district court in Hawkins v. Gerber Products
26
     explained, that means this not a “binary ‘either-or’ transfer motion” because the District of New
27
     Jersey actions “will continue in New Jersey regardless of the outcome of this transfer motion.”
28

                                                        3
     741326241
                                                                         REPLY ISO MOTION TO TRANSFER
                                                                              CASE NO. 4:21-cv-00913-YGR
         Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 6 of 12



 1   924 F. Supp. 2d at 1213. While the Gulkarov Plaintiffs would have this Court only weigh the

 2   benefits and costs of California versus New Jersey as the forum for a sub-section of the cases, the

 3   more salient question is the one that the Hawkins court recognized: “whether this suit should be

 4   consolidated with [the New Jersey actions] in New Jersey or whether it should proceed

 5   simultaneously—and separately—in California.” Id.; accord Burns v. Gerber Prods. Co., 922 F.

 6   Supp. 2d 1168, 1170-71 (E.D. Wash. 2013). The Gulkarov Plaintiffs fail to acknowledge, much

 7   less distinguish, the decisions defendants identified granting transfer based on interest of justice

 8   factors. It’s those factors that should govern here and, for each of the reasons stated in the

 9   moving papers, those factors weigh heavily in favor of transfer.

10           Judicial economy. The Gulkarov Plaintiffs ignore the judicial economy inherent in

11   having the Plum and Campbell Soup cases decided in one court and instead argue that the N.D.

12   Cal. Cases should not be transferred because New Jersey’s courts are in crisis due to judicial

13   vacancies and a backlog of pending cases.2 But denial of this transfer motion will do absolutely

14   nothing to address the backlog in the District of New Jersey or reduce the burden on that court

15   with respect to baby food heavy metal cases because the New Jersey cases – likely in the form of

16   a consolidated complaint – will proceed in New Jersey regardless the outcome of this motion. If

17   the N.D. Cal. Cases are transferred to New Jersey, the transfer will not create additional work for

18   New Jersey courts; the N.D. Cal. Cases raise duplicative legal and factual issues, can easily be

19   consolidated with the New Jersey cases, and all can be litigated in one action.

20           Finally, the Gulkarov Plaintiffs’ argument that it will take longer to decide the cases if

21   they are transferred to New Jersey is not well taken. According to the United States District

22   Courts – National Judicial Caseload Profile, as of September 30, 2020, in the District of New

23   Jersey, the median time from filing to disposition in civil cases was 9.9 months, and from filing

24
     2 We note that since March 30, 2021, President Biden has made three nominations to the District
25   of New Jersey. See https://www.whitehouse.gov/briefing-room/statements-
     releases/2021/03/30/president-biden-announces-intent-to-nominate-11-judicial-candidates/ and
26   https://www.whitehouse.gov/briefing-room/statements-releases/2021/04/29/president-biden-
     announces-second-slate-of-judicial-nominees/. If confirmed, the nominees would fill three of the
27   six vacancies in the District of New Jersey. See https://www.insidernj.com/press-
     release/menendez-booker-applaud-nomination-attorney-christine-p-ohearn-u-s-district-court-nj/
28   (last accessed May 1, 2021).

                                                       4
     741326241
                                                                        REPLY ISO MOTION TO TRANSFER
                                                                             CASE NO. 4:21-cv-00913-YGR
         Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 7 of 12



 1   to trial in civil cases was 37.1 months. Conversely, in the Northern District of California, the

 2   median time from filing to disposition in civil cases was 11.4 months, and from filing to trial in

 3   civil cases was 44.5 months.3

 4           Plaintiffs’ choice of forum. The Gulkarov Plaintiffs’ argument that their choice of forum

 5   is more convenient for the California plaintiffs and the California sub-class is not persuasive. See

 6   Opp. at 8. The Gulkarov Plaintiffs again fail to reconcile the fact that the majority of the

 7   plaintiffs in the N.D. Cal. Cases are not citizens of California – of the nine named plaintiffs, only

 8   three are citizens of California. Mot. to Transfer at 3. Similarly, none of the plaintiffs in the New

 9   Jersey actions is a citizen of California, and none seeks to represent a California subclass. Id. at

10   4. Moreover, California is no more convenient than New Jersey for plaintiffs from New York,

11   Minnesota, Pennsylvania, Oregon, Florida, and Kentucky. See id.

12           Regardless, a plaintiff’s choice of forum is of minimal importance where the plaintiff

13   seeks to represent a class, without regard to whether the choice of forum was the plaintiff’s home

14   district or not. See, e.g., Hawkins, 924 F. Supp. 2d at 1215 (plaintiff’s choice of forum entitled to

15   little weight in class action); Gandara v. Nestlé Purina PetCare Co., 2013 WL 2444143, at *4

16   (S.D. Cal. June 4, 2013) (in consumer class action where plaintiff purchased products in home

17   district, finding that “any deference that Plaintiff is given for her choice of forum is substantially

18   depleted since she brought her suit on behalf of a putative class”); Jovel v. i-Health, Inc., 2012

19   WL 5470057, at *6 (C.D. Cal. Nov. 8, 2012) (plaintiff’s purchase of a product in her home

20   district carried “little weight”).

21           The parties’ contacts with the forum relating to the causes of action. Neither Campbell

22   Soup nor Plum maintains their corporate headquarters in California, and all of the witnesses and

23   documents related to these cases are in New Jersey. Plum has no employees in California. See

24   ECF No. 34-1 at ¶¶ 4-5. Inexplicably, the Gulkarov Plaintiffs contend that the defendants do not

25   state that they do not have employees in California. Opp. at 10, n.9. But the Declaration of Keely

26   J. Stewart clearly states exactly that. See ECF No. 34-1 at ¶¶ 4-5 (“After that time [2018], Plum’s

27
     3 See https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf
28   (last accessed Apr. 27, 2021). See also n.1, supra.

                                                       5
     741326241
                                                                        REPLY ISO MOTION TO TRANSFER
                                                                             CASE NO. 4:21-cv-00913-YGR
         Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 8 of 12



 1   principal place of business was in Camden, New Jersey, and it maintained no employees,

 2   headquarters, offices, or corporate operations in California;” “Because Plum and Campbell’s

 3   corporate operations and employees are based at their headquarters in Camden, New Jersey, any

 4   witnesses or documents that may be relevant to this litigation are most likely located in or near

 5   Camden, New Jersey.”). Defendants have significant contacts with New Jersey, and the

 6   witnesses and documents relating to the claims at issue in these cases are in New Jersey and

 7   there are no relevant contacts with California.4

 8           The Gulkarov Plaintiffs’ sole argument on this factor is that it would be inconvenient for

 9   a California plaintiff to travel to New Jersey for deposition or trial. Opp. at 10-11. But plaintiffs

10   again do not reconcile the fact that the majority of the named plaintiffs are not citizens of

11   California, and several are located on the East Coast, closer to New Jersey. More significantly,

12   plaintiffs themselves are unlikely to travel during this litigation. Any depositions of plaintiffs

13   would likely take place in their home states. It will be Campbell Soup and Plum, not plaintiffs,

14   that will play the most prominent role in discovery and at trial, and thus, their travel costs will be

15   amplified in this case. See Mot. to Transfer at 7-8. As in Mobilitie Mgmt., LLC v. Harkness, 2016

16   WL 10880151, at *5 (C.D. Cal. Nov. 28, 2016), defendants submitted evidence demonstrating

17   that its witnesses and evidence will not be located in California and thus, maintaining this action

18   in California will impose a far greater cost on them. See ECF No. 34-1 at ¶¶ 4-5.

19           C. The First-To-File Rule Should Be Rejected Because The New Jersey Cases

20               Could Not Have Been Brought In, And Cannot Be Transferred To, N.D. Cal.

21           Application of the first-to-file rule here will not accomplish the salutary goal of bringing

22   all of the similar cases against defendants together because the New Jersey cases cannot be

23   transferred to N.D. Cal. That’s because the New Jersey cases could not have been filed in

24   California in the first place. See 28 U.S.C. § 1404(a). None of the New Jersey plaintiffs is from

25
     4 In the context of arguing “specific jurisdiction,” the Gulkarov Plaintiffs have – through
26
     websites searches – purportedly discovered individuals who are former employees of Plum
27   associated with Plum’s former offices in Emeryville, California. None of that, however, has
     anything to do with Plum’s current contacts with California relating to the claims at issue and the
28   Gulkarov Plaintiffs do not even attempt to draw any such connection.

                                                        6
     741326241
                                                                        REPLY ISO MOTION TO TRANSFER
                                                                             CASE NO. 4:21-cv-00913-YGR
         Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 9 of 12



 1   California, nor did any purchase or consume the challenged baby food products in California.

 2   See Smid, No. 1:21-cv-2417, ECF No. 1 at ¶ 7; Chase, No. 1:21-cv-4650, ECF No. 1 at ¶¶ 11-12;

 3   Baccari, No. 1:21-cv-4749, ECF No. 1 at ¶¶ 61-72; E. Smith, No. 1:21-cv-8567, ECF No. 1 at ¶

 4   7. Accordingly, there is no specific personal jurisdiction in California over Plum and Campbell

 5   Soup with respect to the New Jersey cases. See Daimler AG v. Bauman, 571 U.S. 117, 127

 6   (2014) (A court can exercise specific jurisdiction only when a claim “arises out of or relates to

 7   the defendant’s contact with the forum.”). Similarly, there is no general jurisdiction in California

 8   over Plum and Campbell Soup because they are both Delaware corporations with their principal

 9   place of business in Camden, New Jersey. See ECF No. 34-1 at ¶¶ 4-5. Absent transfer of the

10   N.D. Cal. Cases to New Jersey, both the New Jersey cases and N.D. Cal. Cases will proceed in

11   tandem, undermining the policy behind the first-to-file rule.

12           In an attempt to address this problem, the opposition argues that there is general

13   jurisdiction in California over defendants because Campbell Soup has two manufacturing plants

14   in California and because Plum has had a “continuous connection” with California. See Opp. at

15   4-5. Both of these assertions, however, fundamentally misconstrue where a corporation is subject

16   to general jurisdiction. As the Supreme Court recently confirmed, general jurisdiction is only

17   appropriate in a corporate defendant’s “place of incorporation and principal place of business.”

18   Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021). Indeed, in

19   Daimler, the Supreme Court expressly rejected “the exercise of general jurisdiction in every

20   State in which a corporation ‘engages in a substantial, continuous, and systematic course of

21   business,’” holding that “[t]hat formulation . . . is unacceptably grasping.” 571 U.S. at 138

22   (citation omitted). Simply because Plum sells its products in California, or engages in business in

23   California, is insufficient to establish general jurisdiction.5 Likewise, the fact that Campbell Soup

24   has two tomato manufacturing plants in California does not subject it to general jurisdiction.6

25
     5 Plaintiffs seize upon a filing with the California Secretary of State’s office on behalf of Plum,
26
     Inc. (a non-existent entity), but it was filed in error and does not reflect the reality of Plum’s
27   business, which is headquartered in Camden, New Jersey. See ECF No. 34-1.
     6 Besides being legally irrelevant, the Gulkarov Plaintiffs’ assertion is disingenuous. As the cited
28   articles illustrate, the two manufacturing plants identified are tomato processing plants. See ECF

                                                      7
     741326241
                                                                       REPLY ISO MOTION TO TRANSFER
                                                                            CASE NO. 4:21-cv-00913-YGR
     Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 10 of 12



 1           D.     The Gulkarov Plaintiffs’ Arguments Regarding Specific Jurisdiction Are

 2                  Irrelevant And Wrong

 3           In response to a footnote in the moving papers, the Gulkarov Plaintiffs devote a

 4   significant amount of their opposition to asserting that there is specific personal jurisdiction over

 5   Plum in California with respect to the N.D. Cal. Cases. But the argument is a mismatch to the

 6   point defendants made, i.e., that jurisdictional issues associated with the lawsuits and claims

 7   brought by non-California plaintiffs in the N.D. Cal. Cases highlight that New Jersey, and not

 8   N.D. Cal., was the proper forum for all of these cases.7 Even if it were relevant, the Gulkarov

 9   Plaintiffs’ specific jurisdiction arguments also reflect a fundamental misunderstanding of what

10   specific personal jurisdiction is and how it applies.

11           A court can exercise specific personal jurisdiction only when a claim “arises out of or

12   relates to the defendant’s contact with the forum.” Daimler, 571 U.S. at 127 (citations omitted).

13   “When there is no such connection [between Plaintiffs’ claims and Defendant’s forum-related

14   activities], specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected

15   activities in the State.” Bristol-Myers Squibb, 137 S. Ct. at 1781 (specific personal jurisdiction

16   did not exist over an out-of-state defendant, despite the fact that the defendant ran facilities in,

17   employed several hundred workers in, and sold the challenged products in the state).

18   Accordingly, a non-resident plaintiff cannot establish specific jurisdiction over a non-resident

19   defendant, where the plaintiff purchased and was allegedly injured by the product outside of the

20   state where the case was filed. Id. at 1783-84.

21
     No. 53 at Exh. E; see also Campbell’s 2020 Corporate Responsibility Report, “Rooted in Real
22   Food,” available at https://www.campbellcsr.com/_pdfs/2020_Campbells_CRR.pdf (“Over 90
     percent of the tomatoes that go into Campbell products come from our two tomato processing
23   plants in California at Dixon and Stockton.”). The Gulkarov Plaintiffs do not tie tomatoes to any
24   claim(s) in this case, let alone explain how the presence of two tomato processing plants impact
     general jurisdiction.
25   7 For reasons of efficiency and judicial economy, defendants opted to file a motion to transfer the

     N.D. Cal. Cases so that they could be consolidated with the New Jersey cases, rather than move
26
     to dismiss a partial set of the N.D. Cal cases based on a lack of personal jurisdiction (Ellison,
27   David, and certain plaintiffs in Gulkarov). If the N.D. Cal. Cases proceed in N.D. Cal.,
     defendants will make jurisdictional arguments, including that the certification of a nationwide
28   class is inappropriate under Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773 (2017).

                                                        8
     741326241
                                                                        REPLY ISO MOTION TO TRANSFER
                                                                             CASE NO. 4:21-cv-00913-YGR
     Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 11 of 12



 1           That means that there may be specific jurisdiction over defendants in California relating

 2   to the claims brought by California residents arising from their purchases of baby food products

 3   in California (i.e., plaintiff Gulkarov), but there is no specific jurisdiction over defendants

 4   relating to the claims brought by non-California residents arising from purchases of baby food

 5   products outside of California (i.e., plaintiff Ellison). Accordingly, the Gulkarov Plaintiffs’

 6   random assortment of (inadmissible8) “connections” between Plum and California have no

 7   bearing on whether there is specific jurisdiction over Plum in California relating to the N.D. Cal.

 8   Cases. For example: (1) the former forum selection clause on the Plum Organics website does

 9   not establish specific jurisdiction in California, and none of the claims in this case arise from

10   plaintiffs’ use of Plum’s website (and, in any event, the website terms were in error and have

11   now been corrected); (2) the Gulkarov Plaintiffs’ claim that through Linkedin and a website

12   called RocketReach.co, they were able to identify individuals that were at one time associated

13   with Plum and located in California is not relevant to an issue of consequence on this motion.

14   Not only is this information inaccurate and out-of-date (for example, Marilyn Wong and Agatha

15   Lee have not been employed with Plum for years), nothing connects them to the issues in this

16   case, much less establishes any connection between an out-of-state consumer’s purchase of baby

17   food products and Plum.

18           In point of indisputable fact, both Campbell Soup and Plum maintain (currently and at the

19   time of the filing of the N.D. Cal. Cases) their principal place of business and headquarters in

20   Camden, New Jersey. See ECF No. 34-1 at ¶ 4. That Plum was, in the past, headquartered in

21   California, has no relevance to the Court’s analysis, which is based on Plum’s current location.

22           Finally, the Gulkarov Plaintiffs’ contention that the N.D. Cal. Cases are properly venued

23   because Plum has not moved to transfer the related personal injury case (Gibson v. Plum, PBC,

24   et al.) is misguided. The issues regarding venue and jurisdiction in personal injury cases have no

25
     8 The RocketReach.co and LinkedIn profiles submitted by Gulkarov Plaintiffs are inadmissible
26
     hearsay. See VBConversions LLC v. Now Sols., Inc., 2013 WL 2370723, at *3 (C.D. Cal. May
27   30, 2013) (LinkedIn page was inadmissible hearsay and did not support personal
     jurisdiction); Shannon v. GFK Custom Research LLC, 2013 WL 2395009, at *2 (E.D. Mo. May
28   30, 2013) (same).

                                                       9
     741326241
                                                                        REPLY ISO MOTION TO TRANSFER
                                                                             CASE NO. 4:21-cv-00913-YGR
     Case 4:21-cv-00913-YGR Document 57 Filed 05/03/21 Page 12 of 12



 1   bearing on the N.D. Cal. Cases. Regardless, like the other defendants in Gibson, Plum recently

 2   filed a motion to dismiss that case for lack of jurisdiction, or in the alternative, to transfer to the

 3   District of Arizona. See Gibson v. Plum, PBC, No. 4:21-cv-1600, at ECF No. 36.9

 4           E.      Plaintiff’s Request For Discovery Is Not Warranted

 5           Finally, the Gulkarov Plaintiffs argue that if the unverified and factually inaccurate

 6   documents they have submitted create open questions regarding their personal jurisdiction

 7   arguments, the Court should permit venue-related discovery. It’s no oversight that the Gulkarov

 8   Plaintiffs cite no authority in support of the request. Discovery is not needed to resolve the

 9   question of whether these cases should simultaneously proceed here and there (they shouldn’t).

10   Nor is it possible that plaintiffs’ unverified internet sources that contain demonstrably inaccurate

11   information create questions regarding Plum or Campbell Soup’s principal place of business.

12   II.     CONCLUSION

13           For the foregoing reasons, defendants respectfully request that the Court transfer the N.D.

14   Cal. Cases to the District of New Jersey pursuant to 28 U.S.C. § 1404(a).

15   Dated: May 3, 2021                                MAYER BROWN LLP
                                                       Dale J. Giali
16                                                     Keri E. Borders

17                                                     DECHERT LLP
                                                       Hope Friewald (admitted pro hac vice)
18                                                     Mark Cheffo (admitted pro hac vice)

19                                                     by: /s/ Keri E. Borders
                                                               Keri E. Borders
20                                                     Attorneys for Defendants PLUM, PBC and
                                                       CAMPBELL SOUP COMPANY
21

22

23

24

25

26

27   9The Gulkarov Plaintiffs contend that after Plum’s acquisition by Sun-Maid Growers of
     California in May, it is unclear whether the District of New Jersey will be a proper forum.
28   Plaintiffs cite no facts or law in support of this conjectural argument.

                                                        10
     741326241
                                                                         REPLY ISO MOTION TO TRANSFER
                                                                              CASE NO. 4:21-cv-00913-YGR
